Name: Commission Regulation (EC) No 843/2002 of 21 May 2002 laying down the marketing standard for strawberries and amending Regulation (EEC) No 899/87
 Type: Regulation
 Subject Matter: marketing;  plant product
 Date Published: nan

 Avis juridique important|32002R0843Commission Regulation (EC) No 843/2002 of 21 May 2002 laying down the marketing standard for strawberries and amending Regulation (EEC) No 899/87 Official Journal L 134 , 22/05/2002 P. 0024 - 0028Commission Regulation (EC) No 843/2002of 21 May 2002laying down the marketing standard for strawberries and amending Regulation (EEC) No 899/87THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Regulation (EC) No 545/2002(2), and in particular Article 2(2) and Article 3(3)(c) thereof,Whereas:(1) Strawberries are among the products listed in Annex I to Regulation (EC) No 2200/96 for which standards must be adopted. Commission Regulation (EEC) No 899/87 of 30 March 1987 laying down quality standards for cherries and strawberries(3), as last amended by Regulation (EC) No 888/97(4), has been amended and can no longer ensure legal clarity.(2) For clarity, the rules on strawberries should be separated from those on other products under Regulation (EEC) No 899/87. On this occasion, in the interest of preserving transparency on the world market, account should be taken of the standard for strawberries recommended by the Working Party on Standardisation of Perishable Produce and Quality Development of the United Nations Economic Commission for Europe (UN/ECE). The rules concerning strawberries should therefore be recast and Regulation (EEC) No 899/87 amended accordingly.(3) Application of new standards should remove products of unsatisfactory quality from the market, bring production into line with consumer requirements and facilitate trade based on fair competition, thereby helping to improve profitability.(4) The standards are applicable at all marketing stages. Long-distance transport, storage over a certain period and the various processes the products undergo may cause some degree of deterioration owing to the biological development of the products or their perishable nature. Account should be taken of such deterioration when applying the standard at the marketing stages following dispatch. As products in the "Extra" Class have to be particularly carefully sorted and packaged, only lack of freshness and turgidity is to be taken into account in their case.(5) Sufficient maturity should be one of the minimum requirements for strawberries. Existing scientific and technical data do not permit reliable and objective criteria for assessing this requirement to be defined.(6) The marketing without calyx of strawberries of certain varieties that easily lose their calyx at harvest is traditional in the region of production in Finland and in Denmark. These two Member States have, in accordance with Regulation (EC) No 2200/96, requested that strawberries produced and consumed in those regions should not have to comply with the standards. This Regulation should therefore include a derogation to that effect.(7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1The marketing standard for strawberries falling within CN code 0810 10 00 shall be as set out in the Annex.The standard shall apply at all marketing stages under the conditions laid down in Regulation (EC) No 2200/96.However, at stages following dispatch, products may show in relation to the requirements of the standard:(a) a slight lack of freshness and turgidity;(b) for products graded in classes other than the "Extra" Class, slight deteriorations due to their development and their tendency to perish.Article 21. Notwithstanding the provisions of this Regulation, strawberries of varieties that easily lose their calyx at harvest may be sold without calyx in the region of production in Finland and in Denmark.2. For the application of paragraph 1, each package or lot shall bear, in addition to the other indication required, the following indication:- in Finnish: "myydÃ ¤Ã ¤n ainoastaan ... (region of production)",- in Danish: "mÃ ¥ kun sÃ ¦lges i ... (region of production)",- in Swedish: "fÃ ¥r endast sÃ ¤ljas i ... (region of production)."Article 3Regulation (EEC) No 899/87 is amended as follows:(a) The title is replaced by the following: "Commission Regulation (EEC) No 899/87 of 30 March 1987 laying down quality standards for cherries".(b) Article 1(1) is replaced by the following: "1. The marketing standards for cherries, falling within CN code 0809 20 95, shall be as set out in the Annex."(c) Annex II is deleted.(d) In Annex I, the words "Annex I" are replaced by the following word: "Annex".Article 3This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.It shall apply from the first day of the third month following its entry into force.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 May 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 84, 28.3.2002, p. 1.(3) OJ L 88, 31.3.1987, p. 17.(4) OJ L 126, 17.5.1997, p. 11.ANNEXSTANDARD FOR STRAWBERRIESI. DEFINITION OF PRODUCEThis standard applies to strawberries of varieties (cultivars) grown from the genus Fragaria L. to be supplied fresh to the consumer, strawberries for industrial processing being excluded.II. PROVISIONS CONCERNING QUALITYThe purpose of the standard is to define the quality requirements of strawberries after preparation and packaging.A. Minimum requirementsIn all classes, subject to the special provisions for each class and the tolerances allowed, the strawberries must be:- intact,- sound; produce affected by rotting or deterioration such as to make it unfit for consumption is excluded,- clean, practically free of any visible foreign matter,- fresh in appearance, but not washed,- practically free from pests,- practically free from damage caused by pests,- with the calyx (except in the case of wild strawberries); the calyx and the stalk (if present) must be fresh and green,- free of abnormal external moisture,- free of any foreign smell and/or taste.The strawberries must have been carefully picked.They must be sufficiently developed and display satisfactory ripeness. The development and the condition must be such as to enable them:- to withstand transport and handling, and- to arrive in satisfactory condition at the place of destination.B. ClassificationThe strawberries are classified in three classes defined below:(i) "Extra" ClassThe strawberries in this class must be of superior quality. They must be characteristic of the variety.They must be bright in appearance, allowing for the characteristics of the variety.They must be free from soil.They must be free from defects with the exception of very slight superficial defects provided these do not affect the general appearance of the produce, the quality, the keeping quality and presentation in the package.(ii) Class IStrawberries in this class must be of good quality. In colouring and shape, they must be characteristic of the variety.The following slight defects, however, may be allowed provided these do not affect the general appearance of the produce, the quality, the keeping quality and presentation in the package:- slight defect of shape,- a white patch, not exceeding one tenth of the surface area of the fruit,- slight superficial pressure marks.They must be practically free from soil.(iii) Class IIThis class includes strawberries which do not qualify for inclusion in the higher classes, but satisfy the minimum requirements specified above.The following defects may be allowed provided the strawberries retain their essential characteristics as regards the quality, the keeping quality and presentation:- defects of shape,- a white patch not exceeding one fifth of the surface area of the fruit,- slight dry bruising not likely to spread,- slight traces of soil.III. PROVISIONS CONCERNING SIZINGSize is determined by the maximum diameter of the equatorial section.Strawberries must be of the following minimum sizes:- "Extra" Class: 25 mm,- Classes I and II: 18 mm.There is no minimum size for wild strawberries.IV. PROVISIONS CONCERNING TOLERANCESTolerances in respect of quality and size shall be allowed in each package for produce not satisfying the requirements of the class indicated.A. Quality tolerances(i) "Extra" Class5 % by number or weight of strawberries not satisfying the requirements of the class but meeting those of Class I or, exceptionally, coming within the tolerances of that class. Of these 5 % not more than 2 % in total may consist of spoilt fruit.(ii) Class I10 % by number or weight of strawberries not satisfying the requirements of the class but meeting those of Class II or, exceptionally, coming within the tolerances of that class. Of these 10 %, not more than 2 % in total may consist of spoilt fruit.(iii) Class II10 % by number or weight of strawberries satisfying neither the requirements of the class nor the minimum requirements, with the exception of produce affected by rotting, severe bruising or any other deterioration rendering it unfit for consumption. Of these 10 %, not more than 2 % in total may consist of spoilt fruit.B. Size tolerancesFor all classes: 10 % by number or weight of strawberries not conforming to the minimum size.V. PROVISIONS CONCERNING PRESENTATIONA. UniformityThe contents of each package must be uniform and contain only strawberries of the same origin, variety and quality.In the "Extra" Class, strawberries - with the exception of wood strawberries - must be particularly uniform and regular with respect to degree of ripeness, colour and size. In Class I, strawberries may be less uniform in size.The visible part of the contents of the package must be representative of the entire contents.B. PackagingThe strawberries must be packed in such a way as to protect the produce properly.The materials used inside the package must be new, clean and of a quality such as to avoid causing any external or internal damage to the produce. The use of materials, particularly of paper or stamps bearing trade specifications is allowed provided the printing or labelling has been done with non-toxic ink or glue.Fruit in the "Extra" Class must be particularly well presented.Packages must be free of all foreign matter.VI. PROVISIONS CONCERNING MARKINGEach package must bear the following particulars, in letters grouped on the same side, legibly and indelibly marked, and visible from the outside:A. IdentificationPacker and/or dispatcher: name and address or officially issued or accepted code mark. However, in the case where a code mark is used, the reference "Packer and/or dispatcher (or equivalent abbreviations)" must be indicated in close proximity to the code mark.B. Nature of produce- "Strawberries", if the contents of the package are not visible from the outside.- Name of the variety (optional).C. Origin of produce- Country of origin and, optionally, district where grown or national, regional or local place name.D. Commercial specifications- Class.B. Official control mark (optional)